 Case 18-07002                Doc 31         Filed 06/17/19 Entered 06/17/19 12:35:23                          Desc Main
                                               Document     Page 1 of 1


                                           UNITED STATES BANKRUPTCY COURT

                                              NORTHERN DISTRICT OF ILLINOIS




  IN RE: Vladimir Pavlovic                                                    CASE NO:              18-07002



                                                                              CHAPTER:              13

  Debtor (s)



                               NOTICE OF CLAIM SATISFACTION AND LIEN RELEASE



  As to Claim 2 filed on 05/08/2018, Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto files this notice that its claim
  has been satisfied and the Debtor(s) has no further liability as to this claim. Wells Fargo will release its lien and
  submit the appropriate documents to the Debtor(s)\borrowers. Wells Fargo requests no further disbursements be
  made on this claim by the Chapter 13 Trustee, debtor, or any third party.

  Dated: June 17, 2019                                                        STEWART, ZLIMEN & JUNGERS, LTD.

                                                                   By         /s/ Bradley J. Halberstadt
                                                                              Bradley J. Halberstadt
                                                                              Attorney in Fact
                                                                              2860 Patton Road
                                                                              Roseville, MN 55113
                                                                              Phone: 651-366-6380, Ext. 111
                                                                              Fax: 651-366-6383
                                                                              E-Mail: brad@szjlaw.com



                                                    CERTIFICATE OF SERVICE

  In addition to the parties who will be served via the Court’s ECF system, I certify that on June 17, 2019, I served a
  true and correct copy of the above notice of claim satisfaction on the Debtor(s) by U.S. mail at the address(es) listed
  on the court’s docket, where the Debtor is not represented by counsel.




BK-07 (05/23/18)
Wells Fargo Auto is a division of Wells Fargo Bank, N.A. © 2018 Wells Fargo Bank, N.A. All rights reserved.
